DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Application
This Communication is a Final in response to the Amendmnets and Remarks filed on the 21st day of March, 2022. Currently claims 1-20 are pending. No claims are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/21/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Taiwanese Patent No. TW 200844881A to Fan in view of U.S. Patent Application Publication No. 20130086076 to Pandit et al. (hereinafter Pandit).
Referring to Claim 1, Fan discloses a method comprising: 
generating a classification system that includes classifications, individual ones of the classifications corresponding to a technology group; 

receiving, utilizing a data acquisition system, information about a product offered for acquisition by an organization, the information obtained by the data acquisition system from at least one of: a datastore of the organization; a website of the organization; or input via a user interface; 
Fan discloses receiving information about a product offered for transaction, the information obtained from at least one of a datastore, a website and/or input via user interface (see at least Fan: Lines 137-140, 188-195, 214-217, 274-289, 346-350, and 359-360).
determining, based at least in part on the information and utilizing a language analysis system, a first feature of the product, the determining performed utilizing a trained machine learning model; and
determining, utilizing a data acquisition system, that the product corresponds to a classification of the classifications based at least partly on the first feature corresponding to a reference feature associated with the classification; 
Fan discloses determining, based at least in part on the information, a first feature of the product and determining that the product corresponds to a classification of the classifications based at least partly on the first feature corresponding to a reference feature associated with the classification (see at least Fan: Lines 81-84, 137-141, 242-326, and 353-358, and 380-383). utilizing a language analysis system and machine learning and utilizing a trained machine learning model (further addressed below).
identifying, utilizing a data acquisition system, an intellectual-property asset associated with the organization; 
determining, utilizing a data acquisition system, a second feature of the intellectual-property asset based at least in part on the trained machine learning model; and 
determining, utilizing the IP mapping and l that the intellectual-property asset corresponds to the classification based at least partly on the second feature of the intellectual-property asset corresponding to the reference feature associated with the classification.
Fan discloses the system identifying features, a plurality of features related to intellectual property, products, and assets, based on the related disclosures and descriptions, and identifying corresponding classifications related to the identified features (see at least Fan: Lines 81-84, 137-141, 242-326, and 353-358, and 380-383).
Examiner notes that Fan disclose a method and system that comprises of a learning mechanism and mapping technical data (see at least Fan: Lines 344-351), however Fan does not go into specific detail of what are the learning mechanisms. Therefore, Fan does not explicitly disclose the claim language directed to language processing and machine learning processes. 
However, Pandit, which like Fan talks about an asset classification system, teaches it is known to apply language processing to information, apply machine learning techniques such as 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using machine learning and language processing technique when classifying asset information (as disclosed by Pandit) to the known method and system of classifying asset and product information using the keywords found in the technical disclosure and technical references in order to determine an accurate classification (as disclosed by Fan) to result in a classifier that may be used to more accurately perform automatic asset classification. One of ordinary skill in the art would have been motivated to apply the known technique of using machine learning and language processing technique when classifying asset information because it would result in a classifier that may be used to more accurately perform automatic asset classification (see Pandit ¶ 18). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using machine learning and language processing technique when classifying asset information (as disclosed by Pandit) to the known method and system of classifying asset and product information using the keywords found in the technical disclosure and technical references in order to determine an accurate classification (as disclosed by Fan) to result in a classifier that may be used to more accurately perform automatic asset classification, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than See also MPEP § 2143(I)(D).

Referring to Claim 3, the combination of Fan and Pandit teaches the method of claim 1, including further comprising: determining a physical feature of the product, the physical feature associated with a first word; determining a technical feature of the product, the technical feature associated with a second word; and wherein the first feature corresponds to the physical feature or the technical feature (see at least Fan: Lines 81-84, 137-141, 242-326, and 353-358, and 380-383).

Referring to Claim 4, the combination of Fan and Pandit teaches method of claim 3, including further comprising: determining that at least one of the first word or the second word is associated with the classification; and wherein determining that the product corresponds to the classification comprises determining that the product corresponds to the classification based at least in part on the at least one of the first word or the second word being associated with the classification (see at least Fan: Lines 81-84, 137-141, 242-326, and 353-358, and 380-383).

Referring to Claim 5, the combination of Fan and Pandit teaches method of claim 3, including further comprising: determining that at least one of the first word or the second word is associated with the intellectual-property asset; and determining that the product is associated with the intellectual-property asset based at least in part on the at least one of the first word or the second word being associated with the intellectual- property asset (see at least Fan: Lines 81-84, 137-141, 242-326, and 353-358, and 380-383).

Claims 6-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Taiwanese Patent No. TW 200844881A to Fan in view of U.S. Patent Application Publication No. 20130086076 to Pandit et al. (hereinafter Pandit) in view of Chinese Patent No CN 108399409B to Zhang et al. (hereinafter Zhang).
Referring to Claim 6, the combination of Fan and Pandit teaches method of claim 1, further comprising: generating a first model configured to determine a first classification that individual ones of the products correspond to individual ones of the classifications; and generating a second model configured to determine a second classification that individual ones of the intellectual-property assets correspond to the individual ones of the classifications.
Fan discloses generating a system and method for constructing an object-oriented target classification model system and method using keywords such as technology definitions and industrial applications as the databased field classification standards and using knowledge search and matching path keyword search and correlation analysis to disassemble an input data and store within the classification columns (see at least Fan: Lines 81-84, 137-141, 242-326, and 353-358, and 380-383)
probability (further addressed below).
However, Zhang, which talks about a method and system for classifying image and text information, teaches it is known to apply a plurality of probabilities to the determined classification in order to output the highest and most accurate classification for the information (see at least Zhang: Pages 21-23, and 26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of applying a probability to calculated classifications of text and images (as disclosed by Zhang) to the known method and system of classifying asset and product information using the keywords found in the technical disclosure and technical references in order to determine an accurate classification (as disclosed by the combination of Fan and Pandit) to improve the accuracy of the classification. One of ordinary skill in the art would have been motivated to apply the known technique of applying a probability to calculated classifications of text and images because it would improve the accuracy of the classification (see Zhang: Page 20). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of applying a probability to calculated classifications of text and images (as disclosed by Zhang) to the known method and system of classifying asset and product information using the keywords found in the technical disclosure and technical references in order to determine an accurate classification (as disclosed by the combination of Fan and Pandit) to improve the accuracy of the classification, because the claimed invention is See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of applying a probability to calculated classifications of text and images to the known method and system of classifying asset and product information using the keywords found in the technical disclosure and technical references in order to determine an accurate classification to improve the accuracy of the classification). See also MPEP § 2143(I)(D).

Referring to Claim 7, the combination of Fan, Pandit, and Zhang teaches the method of claim 6, including further comprising: sending a request for feedback related to the classification system; receiving input data indicating that the product does not correspond to the classification; and training the first model based at least in part on the input data such that the trained machine learning model is generated (see at least Fan: Lines 85-88, 259-261, 282-288, 317-326, and 337-343; see also Pandit: Abstract, ¶ 18, 42, and 66).

Referring to Claim 8, the combination of Fan and Zhang teaches the method of claim 6, including further comprising: sending a request for feedback related to the classification system; receiving input data indicating that the intellectual-property asset does not correspond to the classification; and training the second model based at least in part on the input data such that the trained machine learning model is generated (see at least Fan: Lines 85-88, 259-261, 282-288, 317-326, and 337-343; see also Pandit: Abstract, ¶ 18, 42, and 66).

Referring to Claim 9 and 16 (substantially similar in scope and language), Fan discloses a system and method comprising: one or more processors; and one or more computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed by the one or more processors, cause the one or more processors to perform operations (see at least Fan at Lines 111-115, 128-131, 143-146, 218-223, and 376-379).
generating, by an intellectual property (IP) model development subsystem, a trained machine learning model configured to determine classifications of at least one of products or services; 
Fan discloses generating a system and method for constructing an object-oriented target classification model system and method using keywords such as technology definitions and industrial applications as the databased field classification standards and using knowledge search and matching path keyword search and correlation analysis to disassemble an input data and store within the classification columns (see at least Fan: Lines 81-84, 137-141, 242-326, and 353-358, and 380-383)
receiving, utilizing a data acquisition subsystem, information about at least one of a product or a service offered by an organization; 
Fan discloses receiving information about a product offered for transaction, the information obtained from at least one of a datastore, a website and/or input via user interface (see at least Fan: Lines 137-140, 188-195, 214-217, 274-289, 346-350, and 359-360).
identifying, utilizing a language analysis subsystem, a word associated with the at least one of the product or the service included in the information; 
determining, based at least partly on the word and utilizing the trained machine learning model, a probability that the at least one of the product or the service corresponds to a classification of the classifications, determining the probability performed utilizing an IP mapping and learning subsystem; and
determining that the at least one of the product or the service corresponds to the classification based at least partly on the probability; 
Fan discloses identifying a word associated with the at least one of the product or the service included in the information, determining, based at least partly on the word and utilizing the model, a classification that the at least one of the product or the service corresponds to a classification of the classifications, and determining that the at least one of the product or the service corresponds to the classification based at least partly on the determined classification (see at least Fan: Lines 81-84, 137-141, 242-326, and 353-358, and 380-383).
Examiner notes that Fan disclose a method and system that comprises of a learning mechanism and mapping technical data (see at least Fan: Lines 344-351), however Fan does not go into specific detail of what are the learning mechanisms, fails to discuss utilizing a language analysis system and machine learning and utilizing a trained machine learning model (further addressed below).
Examiner notes that Fan does not state that while the system is determining the classifications using the various keyword vectors associated to the technical features of the intellectual property that the system incorporates a probability (further addressed below).
identifying, utilizing a data acquisition subsystem, an intellectual-property asset; 
determining, utilizing a language analysis subsystem, a feature of the intellectual-property asset; and 
determining, utilizing the trainined machine learning model and the IP mapping and learning system, that the intellectual-property asset corresponds to the classification based at least partly on the feature corresponding to the word
Fan discloses the system identifying features, a plurality of features related to intellectual property, products, and assets, based on the related disclosures and descriptions, and identifying corresponding classifications related to the identified features based on the model applied to the technical characteristics (see at least Fan: Lines 81-84, 137-141, 242-326, and 353-358, and 380-383). 
Examiner notes that Fan disclose a method and system that comprises of a learning mechanism and mapping technical data (see at least Fan: Lines 344-351), however Fan does not go into specific detail of what are the learning mechanisms, fails to discuss utilizing a language analysis system and machine learning and utilizing a trained machine learning model (further addressed below).
However, Fan discloses the system identifying features, a plurality of features related to intellectual property, products, and assets, based on the related disclosures and descriptions, and identifying corresponding classifications related to the identified features (see at least Fan: Lines 81-84, 137-141, 242-326, and 353-358, and 380-383).
Examiner notes that Fan disclose a method and system that comprises of a learning mechanism and mapping technical data (see at least Fan: Lines 344-351), however Fan does not go into specific detail of what are the learning mechanisms. Therefore, Fan does not explicitly disclose the claim language directed to language processing and machine learning processes. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using machine learning and language processing technique when classifying asset information (as disclosed by Pandit) to the known method and system of classifying asset and product information using the keywords found in the technical disclosure and technical references in order to determine an accurate classification (as disclosed by Fan) to result in a classifier that may be used to more accurately perform automatic asset classification. One of ordinary skill in the art would have been motivated to apply the known technique of using machine learning and language processing technique when classifying asset information because it would result in a classifier that may be used to more accurately perform automatic asset classification (see Pandit ¶ 18). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using machine learning and language processing technique when classifying asset information (as disclosed by Pandit) to the known method and system of classifying asset and product information using the keywords found in the technical disclosure and technical references in order to determine an accurate classification (as disclosed by Fan) to result in a classifier that may be used to more accurately perform automatic asset classification, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and See also MPEP § 2143(I)(D).
Examiner notes that the combination of Fan and Pandit does not state that while the system is determining the classifications using the various keyword vectors associated to the technical features of the intellectual property that the system incorporates a probability (further addressed below).
However, Zhang, which talks about a method and system for classifying image and text information, teaches it is known to apply a plurality of probabilities to the determined classification in order to output the highest and most accurate classification for the information (see at least Zhang: Pages 21-23, and 26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of applying a probability to calculated classifications of text and images (as disclosed by Zhang) to the known method and system of classifying asset and product information using the keywords found in the technical disclosure and technical references in order to determine an accurate classification (as disclosed by the combination of Fan and Pandit) to improve the accuracy of the classification. One of ordinary skill in the art 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of applying a probability to calculated classifications of text and images (as disclosed by Zhang) to the known method and system of classifying asset and product information using the keywords found in the technical disclosure and technical references in order to determine an accurate classification (as disclosed by the combination of Fan and Pandit) to improve the accuracy of the classification, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of applying a probability to calculated classifications of text and images to the known method and system of classifying asset and product information using the keywords found in the technical disclosure and technical references in order to determine an accurate classification to improve the accuracy of the classification). See also MPEP § 2143(I)(D).

Referring to Claim 10 and 18 (substantially similar in scope and language), the combination of Fan, Pandit, and Zhang teaches the system of claim 9 and method of claim 16, wherein the probability comprises a first probability, the classification comprises a first classification, and the operations further comprise: determining, based at least partly on the word and utilizing the trained machine learning model, a second probability that the at least one of the product or the service corresponds to a second classification of the classifications, the first probability being greater than the second probability; and wherein determining that the at least one of the product or the service corresponds to the first classification comprises determining that the at least one of the product or the service corresponds to the first classification based at least in part on the first probability being greater than the second probability (see at least Fan: Lines 81-84, 137-141, 242-326, and 353-358, and 380-383; see also Zhang: Pages 21-23, and 26).

Referring to Claim 11 and 20 (substantially similar in scope and language), the combination of Fan, Pandit, and Zhang teaches the system of claim 9 and method of claim 16, the operations further comprising: receiving input data indicating that the at least one of the product or the service does not correspond to the classification; and training the model based at least partly on the input data (see at least Fan: Lines 85-88, 259-261, 282-288, 317-326, and 337-343).

Referring to Claim 13, the combination of Fan, Pandit, and Zhang teaches the system of claim 9, the operations further comprising: determining a feature of the product based at least partly on words included in the information corresponding to words included in a library of features; and wherein: the classification is associated with features; and the probability is based at least partly on the feature of the product being included in the features of the classification 

Referring to Claim 14 and 17 (substantially similar in scope and language), the combination of Fan, Pandit, and Zhang teaches the system of claim 9 and method of claim 16, wherein the word comprises a first word, the classification is associated with words, and the operations further comprise: determining that a second word included in the information associated with the at least one of the product or the service is included in the words; and wherein the probability is based at least partly on the second word being included in the words (see at least Fan: Lines 81-84, 137-141, 242-326, and 353-358, and 380-383; see also Zhang: Pages 21-23, and 26).

Referring to Claim 15, the combination of Fan, Pandit, and Zhang teaches the system of claim 14, the operations further comprising: determining a proximity associated with the first word and the second word, the proximity based at least in part on at least one of: a number of intervening words between the first word and the second word; the second word being in a same sentence as the first word; or the second word being in a different sentence than the first word; and wherein the probability is based at least in part on the proximity (see at least Fan: Lines 81-84, 137-141, 242-326, and 353-358, and 380-383; see also Zhang: Pages 21-23, and 26).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Taiwanese Patent No. TW 200844881A to Fan in view of U.S. Patent Application Publication No. 20130086076 to Pandit et al. (hereinafter Pandit) in view of WIPO 2020248391A1 to Wang et al. (hereinafter Wang).
Referring to Claim 2 the combination of Fan and Pandit the method of claim 1, including further comprising: 
determining first words to associate with the classification; 
determining second words included in the information; 
Fan discloses the system identifying features, a plurality of features related to intellectual property, products, and assets, based on the related disclosures and descriptions, and identifying corresponding classifications related to the identified features (see at least Fan: Lines 81-84, 137-141, 242-326, and 353-358, and 380-383).
While the combination of Fan and Pandit teaches determining classifications of products based on the words of the disclosure but fails to state that a threshold number of words is used when determining the classification. 
However, Wang, which talks about a case brief classification method and system using a model and model training system, teaches it is known to determining that at least a threshold number of words of the second words are included in the first words; and wherein determining that the product corresponds to the classification comprises determining that the product corresponds to the classification based at least in part on the threshold number of words of the second words being included in the first words (see at least Wang: Page 28-31, and 33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of applying a threshold number of words when determining 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of applying a threshold number of words when determining classifications of text related to intellectual property (as disclosed by Wang) to the known method and system of classifying asset and product information using the keywords found in the technical disclosure and technical references in order to determine an accurate classification (as disclosed by the combination of Fan and Pandit) to provide a method and system for classifying cases and causes of intellectual property cases, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of applying a threshold number of words when determining classifications of text related to See also MPEP § 2143(I)(D).

Claim 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Taiwanese Patent No. TW 200844881A to Fan in view of U.S. Patent Application Publication No. 20130086076 to Pandit et al. (hereinafter Pandit) in view of Chinese Patent No CN 10899409B to Zhang et al. (hereinafter Zhang) in view of WIPO 2020248391A1 to Wang et al. (hereinafter Wang).
Referring to Claim 12, the combination of Fan, Pandit, and Zhang teaches the system of claim 9; The combination does not explicitly state wherein the probability is based at least partly on determining that a first number of words included in the information corresponds to a second number of words of the classification (see at least Fan: Lines 81-84, 137-141, 242-326, and 353-358, and 380-383; see also Wang: Page 28-31, and 33).
However, Wang, which talks about a case brief classification method and system using a model and model training system, teaches it is known to wherein the probability is based at least partly on determining that a first number of words included in the information corresponds to a second number of words of the classification (see at least Wang: Page 28-31, and 33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of applying a threshold number of words when determining classifications of text related to intellectual property (as disclosed by Wang) to the known method and system of classifying asset and product information using the keywords found in the 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of applying a threshold number of words when determining classifications of text related to intellectual property (as disclosed by Wang) to the known method and system of classifying asset and product information using the keywords found in the technical disclosure and technical references in order to determine an accurate classification (as disclosed by the combination of Fan, Pandit, and Zhang) to provide a method and system for classifying cases and causes of intellectual property cases, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of applying a threshold number of words when determining classifications of text related to intellectual property to the known method and system of classifying asset and product information using the keywords found in the technical disclosure See also MPEP § 2143(I)(D).

Referring to Claim 17, the combination of Fan, Pandit, and Zhang teaches the method of claim 16, wherein the intellectual-property asset includes a patent document, and the method further comprises: identifying a claim of the patent document ((see at least Fan: Lines 81-84, 137-141, 242-326, and 353-358, and 380-383; see also Wang: Page 28-31, and 33).
Fan discloses the system identifying features, a plurality of features related to intellectual property, products, and assets, based on the related disclosures and descriptions, and identifying corresponding classifications related to the identified features (see at least Fan: Lines 81-84, 137-141, 242-326, and 353-358, and 380-383).
Fan discloses identifying a word associated with the at least one of the product or the service included in the information, determining, based at least partly on the word and utilizing the model, a classification that the at least one of the product or the service corresponds to a classification of the classifications, and determining that the at least one of the product or the service corresponds to the classification based at least partly on the determined classification (see at least Fan: Lines 81-84, 137-141, 242-326, and 353-358, and 380-383).
While the combination of Fan, Pandit, and Zhang discloses determining classifications of products based on the words of the disclosure but fails to state that a threshold number of words is used when determining the classification. 
However, Wang, which talks about a case brief classification method and system using a model and model training system, teaches it is known to determining words included in the claim; determining that a first number of the words included in the claim correspond to a second number of words of the classification; and wherein the probability is based at least partly on the first number of the words included in the claim corresponding to the second number of the words of the classification (see at least Wang: Page 28-31, and 33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of applying a threshold number of words when determining classifications of text related to intellectual property (as disclosed by Zhang) to the known method and system of classifying asset and product information using the keywords found in the technical disclosure and technical references in order to determine an accurate classification (as disclosed by the combination of Fan, Pandit, and Zhang) to provide a method and system for classifying cases and causes of intellectual property cases. One of ordinary skill in the art would have been motivated to apply the known technique of applying a threshold number of words when determining classifications of text related to intellectual property because it would provide a method and system for classifying cases and causes of intellectual property cases (see Wang: Page 20). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of applying a threshold number of words when determining classifications of text related to intellectual property (as disclosed by Wang) to the known method and system of classifying asset and product information using the keywords found in the technical disclosure and technical references in order to determine an accurate classification (as disclosed by the combination of Fan, Pandit, and Zhang) to provide a method and system for classifying cases and causes of intellectual property cases, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of applying a threshold number of words when determining classifications of text related to intellectual property to the known method and system of classifying asset and product information using the keywords found in the technical disclosure and technical references in order to determine an accurate classification to provide a method and system for classifying cases and causes of intellectual property cases). See also MPEP § 2143(I)(D).

Referring to Claim 19, the combination of Fan, Pandit, and Zhang teaches the method of claim 16; Examiner notes that the combination of Fan, Pandit, Zhang, and Wang teaches the claimed limitations wherein the intellectual-property asset includes a trademark document, and the method further comprises: identifying a description of goods and services of the trademark document; determining words included in the description of goods and services; determining that a first number of the word included in the description of the goods and the services corresponds to a second number of words of the classification; and wherein the probability is based at least partly on the first number of the words included in the description of the goods and the services corresponds to the second number of the words of the classification.
Fan discloses the system identifying features, a plurality of features related to intellectual property, products, and assets, based on the related disclosures and descriptions, and identifying 
Fan discloses that the specific asset or IP can be a trademark (see at least Fan: Lines 152-158, and 183-186).
Zhang, which talks about a method and system for classifying image and text information, teaches it is known to apply a plurality of probabilities to the determined classification in order to output the highest and most accurate classification for the information (see at least Zhang: Pages 21-23, and 26).
While the combination of Fan, Pandit, and Zhang discloses determining classifications of products based on the words of the disclosure, the combination of Fan and Zhang fails to state that a threshold number of words is used when determining the classification. 
However, Wang, which talks about a case brief classification method and system using a model and model training system, teaches it is known to determining words included in the claim; determining that a first number of the words included in the claim correspond to a second number of words of the classification; and wherein the probability is based at least partly on the first number of the words included in the claim corresponding to the second number of the words of the classification (see at least Wang: Page 28-31, and 33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of applying a threshold number of words when determining classifications of text related to intellectual property (as disclosed by Zhang) to the known method and system of classifying asset and product information using the keywords found in the technical disclosure and technical references in order to determine an accurate classification (as disclosed by the combination of Fan, Pandit, and Zhang) to provide a method and system for 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of applying a threshold number of words when determining classifications of text related to intellectual property (as disclosed by Wang) to the known method and system of classifying asset and product information using the keywords found in the technical disclosure and technical references in order to determine an accurate classification (as disclosed by the combination of Fan, Pandit, and Zhang) to provide a method and system for classifying cases and causes of intellectual property cases, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of applying a threshold number of words when determining classifications of text related to intellectual property to the known method and system of classifying asset and product information using the keywords found in the technical disclosure and technical references in order to determine an accurate classification to provide a method and See also MPEP § 2143(I)(D).
Response to Arguments
Applicant’s arguments with respect to the rejection of the claims under 35 USC 101 have been fully considered and in light of the USPTO provided examples specifically directed to machine learning, have been found persuasive.  The rejection under 35 USC 1010 has been withdrawn. 
Applicant’s arguments with respect to claim(s) under 35 USC 102 and 103 have been considered but are moot because the new ground of rejection necessitated by the submitted amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Young/Examiner, Art Unit 3689